Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim recites that relation information is specified that indicates a relation between the plurality of pieces of partial information. It is still unclear as the claim language merely specifies relation information and implies that there existed relationships between the plurality of pieces of partial medical information. 

In other words, it is unclear as to whether the selected relation is specified/selected FROM existing relation data defined between the SELECTED plurality of pieces of medical information, as the claim limitation ‘to specify relation information indicating a relation between the plurality of pieces of medical information ..’ is ambiguous as to whether a predefined existing relationship occurs between the SELECTED plurality of pieces of medical information or whether the relation information is created and independent of existing relationships.  

The examiner notes that the applicant does describe that the specified relationship is from defined relation data since the applicant specifically directs attention to the existing defined relationship between medical information of Fig 12A for support in view of the applicant’s remarks (page 12). Furthermore , the applicant shows that the link (which is FROM defined relationship information of Fig 12A), is the claimed ‘specified relation’ 

To resolve this issue and satisfy the applicant’s concerns that were addressed in page 12 and 13 of applicant remarks, the examiner suggests the applicant consider the following alternative for the ‘specifying unit’ limitation in the interest of potential allowance below. Note that the alternate language provided below is emphasized in bold in the interest of clarity to help the Applicant understand how relation information is defined between medical information prior to the specifying action of selecting a relation FROM defined relations:

Suggested alternate language:
A specifying unit configured to reference an ontology of partial medical information that defines one or more relations that occur between the pieces of partial medical information and specifying from the one or more relations, a relation in the ontology that was defined to occur between the selected plurality of pieces of partial medical information, and wherein the specified relationship and selected pieces of partial medical information are copy targets

With regards to claims 13-18 and 21, they are rejected under similar rationale as claim 1 above.

With regards to claims 2-12, 19 and 20, they depend upon one of the independent claims 1, 13-18 and 21, and since they do not resolve the deficiencies of their corresponding independent claims, they are rejected under similar rationale.
Response to Arguments
Applicant’s arguments, see pages 14 and 16 filed 11/11/2020, with respect to the rejection(s) of claim(s) 1, 13-18 and 21 under Sellman in view of Liu have been fully considered and are persuasive (concerning conversion of relation information to text).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
More specifically, the examiner directs attention to the rejections of 35 USC 112 above, which explain how the relation information alludes to (but is not clear) the relation information being based on predefined relations that occur between the medical information and yet as claimed the ‘indicated relation information’ may also be relation information that is independent of existing relation information that occurs between the medical information. It is clear that the applicant and the specification both require that the relation information specified is FROM predefined existing relations defined between the medical information, and thus, the examiner has provided example claim limitation clarifications in the 35 USC rejections above, which would help resolve the 35 USC 112 rejections in the interest of potential allowance due to text conversion by referencing how relation information is defined between medical information prior to the specifying action of selecting a relation FROM defined relations).

NOTE
The examiner has attempted to contact the attorney on file to resolve the above issues, but was unable to establish contact. Thus, the examiner recommends the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dandala et al (US 2018/0032679): This reference teaches identifying relationships between medical entities and summarizing medical records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILSON W TSUI/Primary Examiner, Art Unit 2178